     Case 1:20-cv-00148-DAD-SKO Document 16 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KIRELL FRANCIS BETTIS TRUST and                   No: 1:20-cv-00148-NONE-SKO
12   KIRELL F. BETTIS-TAYLOR,
                                                       ORDER ADDRESSING MAY 7, 2020 FILING
13                      Plaintiffs,

14          v.                                         (Doc. No. 14)

15   INTERNAL REVENUE SERVICE (IRS),
     K. GREEN, and A. RASCHKE,
16
                        Defendants.
17

18

19          This case was closed on March 27, 2020, after plaintiff, who is subject to the three strikes

20   provision of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g), and who failed to

21   satisfy the imminent danger exception contained within that provision, failed to pay the $400.00

22   filing fee in full. (Doc. No. 11.) On April 27, 2020, the court denied plaintiff’s motion for

23   reconsideration, but afforded plaintiff one opportunity to pay the required filing fee, indicating

24   that if plaintiff failed to pay the fee by May 11, 2020, the case would remain closed. (Doc. No.

25   13.) Instead of paying the fee, on May 7, 2020, plaintiff filed a document entitled “Rule 60(b)

26   motion and application to proceed in forma pauperis.” (Doc. No. 14.) Despite its title, the

27   document appears to be a promissory note provided in an apparent attempt to pay the filling fee.

28   That method of payment was rejected by the Clerk of Court because a promissory note is not a


                                                       1
     Case 1:20-cv-00148-DAD-SKO Document 16 Filed 05/18/20 Page 2 of 2


 1   proper form of payment. (Doc. No. 15.). Accordingly, this case will remain closed.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    May 18, 2020
                                                     UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
